14-1122
    Singh v. Holder
                                                                                  BIA
                                                                        Christensen, IJ
                                                                        A200 938 517
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 16th day of March, two thousand fifteen.

    PRESENT:
             DEBRA ANN LIVINGSTON,
             SUSAN L. CARNEY,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    GULZAR SINGH,
             Petitioner,

                      v.                                             14-1122
                                                                     NAC
    ERIC H. HOLDER, JR., UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Jaspreet Singh, Law Office of
                                        Jaspreet Singh, Fremont,
                                        California.

    FOR RESPONDENT:                     Joyce R. Branda, Acting
                                        Assistant Attorney General;
                                        Derek C. Julius, Senior
                                    Litigation Counsel; John M
                                    McAdams, Jr., Trial Attorney,
                                    Office of Immigration
                                    Litigation, United States
                                    Department of Justice,
                                    Washington D.C.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Gulzar Singh, a native and citizen of India,

seeks review of a March 18, 2014, decision of the BIA,

affirming    the    July    5,    2012,       decision     of   an    Immigration

Judge    (“IJ”),      denying       his         application       for     asylum,

withholding    of   removal,       and        relief    under   the    Convention

Against Torture (“CAT”).           In re Gulzar Singh, No. A200 938

517 (B.I.A. Mar. 18, 2014), aff’g No. A200 938 517 (Immig.

Ct.   N.Y.   City   July     5,   2012).          We     assume   the   parties’

familiarity    with        the    underlying           facts    and    procedural

history in this case.

      Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA, i.e., minus the


 

                                         2 
IJ’s determination that relocation to another part of the

country was possible, which the BIA declined to reach.                       See

Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

(2d Cir. 2005).           The applicable standards of review are

well established.         8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    We    conclude     that     the    agency’s     adverse     credibility

determination is supported by substantial evidence.                         For

asylum applications like Singh’s, governed by the REAL ID

Act, the agency may, “[c]onsidering the totality of the

circumstances,”       base      a     credibility      determination         on

inconsistencies      in    an   applicant’s       statements    and        other

record evidence “without regard to whether” they go “to the

heart      of        the        applicant’s          claim.”         8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

163-64 (2d Cir. 2008) (per curiam).

    The    IJ   reasonably       relied     on    material    discrepancies

among     Singh’s     testimony,        his      application,        and     his

corroborating       documents.        Singh      testified    that    he    was

beaten by Alkali Dal Badal (“ADB”) members and had only one

 

                                       3 
encounter with police after he tried to report ADB abuse;

his wife, however, wrote that he was beaten by police at

the behest of the ADB, not by ADB members.                        Moreover, Singh

testified to numerous ADB threats prior to the two beatings

in 2010, but neither his application nor his wife’s letter

mentioned      any     ADB     threats.            These     discrepancies            are

material to Singh’s claim of persecution, as they concern

mistreatment by the ADB—the very activity upon which his

claim   of    persecution          rests.        Xian     Tuan   Ye    v.     Dep’t    of

Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006); see also

Xiu Xia Lin, 534 F.3d at 166 n.3 (holding that omission is

functionally equivalent to an inconsistency).

      The IJ was not required to accept Singh’s explanation

for   the    discrepancies          in   his     wife’s     letter—that        she    is

uneducated—because,           as    the     IJ     noted,       the    remainder      of

Singh’s wife’s letter is accurate as to the details of

Singh’s involvement with the Alkali Dal Mann (“ADM”).                                 See

Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

      The    IJ   also       reasonably          relied    on    the    discrepancy

between      Singh’s     testimony        and      the    letter       from    an     ADM

 

                                            4 
official.      Xiu   Xia    Lin, 534 F.3d    at    163-64.        Singh

testified    to   only     one    encounter       with      the   police     and

insisted that there were no other encounters, but the ADM

letter states that Singh and his family were consistently

harassed by police.          The IJ was not required to credit

Singh’s    explanation     that       the    author    of   the   letter    was

mistaken.    Majidi, 430 F.3d at 80-81.

    Finally, the IJ reasonably found Singh’s corroborating

evidence     insufficient        to     rehabilitate        his   discredited

testimony.     Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007) (per curiam).              Singh submitted no evidence that

ADB members persecute ADM members.                    The State Department

report in the record said nothing about ADB mistreatment of

ADM members or conflict between political parties in the

Punjab generally.        Other than the letters from his wife and

an ADM official, Singh submitted a letter from his local

Sikh temple stating that the ADB had “bothered” him, as

well as a doctor’s note listing his injuries but providing

no cause for them.         The IJ was not required to give any

particular weight to these documents, particularly given

 

                                        5 
their    lack    of    detail.       Xiao    Ji    Chen    v.    U.S.       Dep’t   of

Justice, 471 F.3d 315, 342 (2d Cir. 2006).                            Accordingly,

the IJ reasonably found that Singh failed to rehabilitate

his testimony.

       Considering the discrepancies among Singh’s testimony,

his application, and his supporting documents, as well as

his failure to submit evidence corroborating his story, the

IJ’s    adverse        credibility      determination            is     based       on

substantial evidence.            Accordingly, because all of Singh’s

claims were based on the same factual predicate and relied

on   his   credibility,        the   agency       did   not     err    in    denying

asylum, withholding of removal, and CAT relief.                              Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

       For the foregoing reasons, the petition for review is

DENIED.     As    we    have     completed    our       review,       any    stay   of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.                       Any pending request

for oral argument in this petition is DENIED in accordance



 

                                        6 
with Federal Rule of Appellate Procedure 34(a)(2), and

Second Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O=Hagan Wolfe, Clerk
 




 

                             7